Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Additional explanations are needed if applicant insists on including this feature in the claims 14 and 24 without the insertion of new matter.
Clarification without the introduction of new matter is required.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17, 19 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (6,407,385).
	Okada (6,407,385) discloses, in figs. 1-5, a charged particle beam apparatus which includes 
Regarding claims 14 and 24: a stage 28 on which a sample 24 is placed (see fig. 3);
a lens barrel 31 in which the sample 24 is scanned with a charged particle beam (see fig. 3, col. 6, lines 43-61);

a stage control unit 47, 51 configured to adjust a relative positional relationship between the cleaner 1, 21, 41 and the sample 7, 24, 44 by moving the stage during use of the cleaner (see figs. 1-5, col. 5, lines 50-67, col. 6, line 62 to col. 7, line 5, col. 7, lines 47-59, col. 8, lines 58-62, col. 9, lines 20-25).
Regarding claim 15, wherein the stage control unit is configured to move the stage based on a shape of the sample (see col. 5, lines 50-67, col. 6, line 62 to col. 7, line 5, col. 7, lines 39-59, col. 8, lines 58-62, col. 9, lines 20-24).
Regarding claim 16, wherein the stage control unit is configured to move the stage based on a position of the lens barrel (see the stage moving in three directions X, Y and Z in col. 8, lines 58-62).
Regarding claim 17, wherein the stage control unit is configured to continuously move the stage during operation of the cleaner (see the stage moving in three directions X, Y and Z in col. 8, lines 58-62, col. 9, lines 20-24).
Regarding claims 19 and 25, wherein the stage control unit is configured to tilt the stage such that the cleaner is positioned in a normal direction of the stage (see figs. 1-5).
Regarding claims 22 and 23, a cleaner control unit configured to control the cleaner; and a processor configured to transmit an instruction signal to the stage control unit and 
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okada (6,407,385) in view of Mitro et al. (5,922,179).
	Okada (6,407,385) discloses all the features as discussed above except the stage being rotated during operation of the cleaner as recited in claims 18 and 26.
	Rotating the stage during operation of the cleaner is considered to be obvious variation in design, since it is well known in the art that Mitro et al. (5,922,179) discloses an apparatus for etching and coating sample specimens for microscopic analysis, which includes a stage rotated during operation of the cleaner (see col. 4, lines 19-27), thus would have been obvious to one skilled in the art to rotate the stage during operation of .
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Janik et al. (2003/0137662), Nasser-Ghodsi et al. (6,677,586) and Rue et al. (2018/0166272) disclose a charged particle beam apparatus using a laser and/or an ion beam for removing contaminants on a sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881